Citation Nr: 0529419	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  98-04 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1942 to 
December 1945 and from November 1950 to January 1951.  He 
died in August 2003.  The appellant is his widow. 

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2005, a statement of the 
case was issued in May 2005 and a substantive appeal was 
received in May 2005.


FINDINGS OF FACT

1.  The veteran died in August 2003; his death certificate 
lists the cause of death as respiratory failure due to or as 
a consequence of hepatic failure.

2.  During his lifetime, the veteran was service connected 
for posttraumatic stress disorder, evaluated as 50 percent 
disabling; malaria, evaluated as 10 percent disabling; 
bilateral metatarsalgia, pes planus and arthritis, evaluated 
as 10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; scar, well healed, gunshot wound, superficial, in 
back, evaluated as 0 percent disabling; and bilateral hearing 
loss, evaluated as noncompensable.

3.  There is no causal relationship between the cause of the 
veteran's death and his period of active duty service or any 
service-connected disability.




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The October 2003 VA letter and the May 
2005 statement of the case informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised her of the types of evidence 
VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the October 2003 letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
record shows that the appellant was furnished another VCAA 
letter in June 2005.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in October 2003 and the initial rating 
decision was issued in March 2005.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, VA medical records, and a 
death certificate.  The record also includes several private 
medical opinions and a February 2005 VA medical opinion 
regarding the etiology of the veteran's cause of death.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  Under the facts of this case, the Board 
finds that the record as it now stands includes sufficient 
competent evidence to decide the issues on appeal.  As such, 
the Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
appellant as relevant to these issues.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as respiratory failure and 
hepatic failure.  At the time of the veteran's death, service 
connection had been established for posttraumatic stress 
disorder, evaluated as 50 percent disabling; malaria, 
evaluated as 10 percent disabling; bilateral metatarsalgia, 
pes planus and arthritis, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; scar, well 
healed, gunshot wound, superficial, in back, evaluated as 0 
percent disabling; and bilateral hearing loss, evaluated as 
noncompensable.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of 
respiratory or hepatic disorders during service or for many 
years thereafter.  The veteran's service medical records are 
void of reference to any such disorders.  Post-service 
private medical records suggest that the veteran's liver 
function was normal until at least 2002.  There is no 
evidence of respiratory failure until the 1990's when a 
history of asthma was noted.  An April 1997 VA examination 
report includes an impression of history of asthma, most 
likely not secondary to malaria.  Based on the record, the 
Board must conclude that the clear preponderance of the 
evidence is against a finding that the disorders which were 
listed on the death certificate were manifested during active 
duty service or that they were otherwise related to his 
military service.  

There is also no medical evidence suggesting an etiological 
relationship between the veteran's service-connected 
posttraumatic stress disorder, bilateral metatarsalgia, pes 
planus and arthritis, tinnitus, well-healed gunshot wound 
scar, and bilateral hearing loss and his cause of death.  In 
fact, the Board notes the May 2004 letter from Dr. Daniel 
Harrahill which states that there is no way to connect the 
veteran's posttraumatic stress disorder with his hepatic 
failure and that there is no known connection between 
posttraumatic stress and hepatic failure and respiratory 
failure which caused the veteran's death.

It appears that a main contention is that the veteran 
suffered liver damage as a result of episodes of malaria 
during service.  As noted earlier, the veteran was also 
service-connected for malaria at the time of his death.  The 
appellant's basic contention is that the veteran's malaria 
damaged his liver and caused the veteran's hepatic failure 
which contributed to his death.  However, opinions regarding 
medical causation require medical skills and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

To this end, the file contains several medical opinions.  A 
September 2004 letter from Dr. Harrahill states that the 
veteran had been diagnosed with malaria twice during his 
service and subsequently had long-term hepatic failure.  He 
noted that with malaria there can be liver damage which can 
contribute to hepatic failure.  He stated that the veteran's 
malaria should be considered as a contributory cause of his 
long term liver cirrhosis.  A January 2005 letter from Dr. 
Harrahill seems to indicate that he reviewed the veteran's 
service records and then states that it is possible that the 
veteran's hepatic failure was at least initiated or his 
problems increased from his previous exposure to malaria.  

A February 2005 VA opinion shows that the examiner 
extensively reviewed the veteran's medical records and noted 
the three treatments for malaria in 1945.  He also noted that 
it was surprising that over the years there was no mention of 
any liver problems nor any residuals of any malaria in the 
veteran's medical records.  He noted that an ultrasound in 
2002 showed a mild, diffuse fatty infiltration of the liver.  
However, he also noted that liver function tests were normal 
in 1998, 1999, and 2000.  The examiner stated that it is well 
known that malaria can settle in the liver and cause liver 
damage; however it would be sheer speculation in the 
veteran's case to state that his service-connected malaria 
led to his hepatic failure because there is not enough 
medical documentation to prove this.  He stated that this is 
primarily because the veteran's liver problems appeared to 
have a late onset.  He noted that there are numerous 
etiologies concerning liver failure which include drug 
toxicities and other medical problems.  He stated that it is 
unusual that the veteran's liver problems began only as early 
as 2002.  He stated that if there were extreme liver damage 
from multiple recurrences of malaria in the 1940s, then liver 
problems would have started many years earlier than the 2002 
time frame.  Therefore, he stated, it is speculation to state 
whether the veteran's service-connected malaria caused his 
hepatic failure which led to his death.

An April 2005 letter from Dr. Harrahill stated that he 
reviewed the veteran's military records as provided by his 
family.  He noted the two cases of reported malaria during 
the time of his service, but also noted that there was no 
indication of liver damage at the time of his episodes of 
malaria.  He noted that there were no documented liver 
function tests that were markedly abnormal and that, 
therefore, it was not possible to prove causality between his 
malaria exposure and his subsequent hepatic failure.  He 
stated that it is at least possible that the damage to his 
liver began with his initial exposure to malaria.

Based on the competent evidence of record, the Board must 
conclude that the veteran's liver failure was in no way 
causally related to the malaria he suffered during service.  
The VA examiner, after a thorough examination of the 
veteran's medical records, provided an opinion that the 
veteran's fatal hepatic failure could not be related to his 
service-connected malaria without resorting to speculation.  
The VA examination also pointed out that it would be 
surprising that the veteran's fatal hepatic failure was 
related his in-service malaria, given that the veteran's 
liver function had tested within normal limits until 2002, 
more than 50 years after his malaria exposure.  Therefore, in 
the instant case, there is no medical evidence which shows 
that it is at least as likely as not that veteran's malaria 
exposure in service played a causative role in his fatal 
hepatic failure.  It appears from Dr. Harrahill's most recent 
letter that he is also of the opinion that such a 
relationship is possible, but difficult to determine based on 
the available evidence.  However, this opinion as to a 
possible relationship is far outweighed by the detailed VA 
opinion which persuasively argues that any liver damage due 
to the inservice malaria would have been manifested many 
years before it apparently was in the veteran's case.  

The Board sympathizes with the appellant's contentions, but 
the preponderance of the evidence is against a finding that 
the veteran's service-connected malaria  was a contributory 
cause of death.  38 C.F.R. § 3.312.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


